Citation Nr: 1027104	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-34 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1981 to December 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Board notes that the Veteran's October 2007 substantive 
appeal also included the issue of entitlement to service 
connection for gall bladder disease, status post cholecystectomy, 
to include as secondary to irritable bowel syndrome.  However, in 
a December 2009 rating decision, the RO granted service 
connection for gall bladder disease, status post cholecystectomy, 
effective December 13, 2005.  As this is a full grant of the 
benefit sought on appeal for that issue, it is no longer under 
the Board's jurisdiction.

The Veteran was afforded a personal hearing via videoconference 
in May 2008.  A transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary 
because the RO has not substantially complied with the Board's 
October 2008 remand instructions.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that compliance with remand 
instructions is neither optional nor discretionary.  The Court 
further held that the Board errs as a matter of law when it fails 
to ensure compliance with remand orders.  Although VBA is 
required to comply with remand orders, it is substantial 
compliance, not absolute compliance, that is required.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, because 
such determination "more that substantially complied with the 
Board's remand order").

Here, in its October 2008 remand instructions, the Board directed 
the RO to afford the Veteran an appropriate VA examination to 
ascertain the nature and etiology of any acquired psychiatric 
disorder found.  Specifically, the examiner was asked to provide 
an opinion, with supporting rationale, as to whether it was at 
least as likely as not (probability of 50 percent or greater) 
that the Veteran's irritable bowel syndrome or any other service 
related disability caused or aggravated his generalized anxiety 
disorder.  In addition, if it was determined that aggravation 
beyond the natural progress of anxiety disorder existed, the 
examiner was to be asked to identify the baseline level of 
severity of the symptoms prior to aggravation and the level of 
severity of symptoms due to service connected aggravation.  If no 
such relationship between the Veteran's psychiatric disorder and 
service-related disabilities was found, the examiner was 
instructed to opine as to whether the Veteran's acquired 
psychiatric disorder (generalized anxiety disorder) had its onset 
in service or was otherwise related to his active service.  If 
such a determination could not be made without resort to 
speculation, the examiner was instructed to specifically state 
this.

The Veteran was afforded a VA mental disorders examination in 
January 2009.  As noted by the Veteran's representative in his 
March 2010 Post-Remand Brief, although the examiner provided a 
diagnosis and chronicled the current nature and severity of the 
Veteran's current psychiatric disorder, he did not provide the 
requested opinions regarding the likely etiology of the Veteran's 
psychiatric disorder, to include the question of aggravation.  As 
such, the Board finds that the Veteran must be afforded a new VA 
mental disorders examination which substantially complies with 
its October 2008 remand instructions.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the Veteran's VA 
outpatient treatment records from the 
Colmery-O'Neil VA Medical Center in Topeka, 
Kansas, dated from March 2007 to the present.  
Any negative search result should be noted in 
the record.

2.  The RO must then afford the Veteran a VA 
mental disorders examination to ascertain the 
nature and etiology of any acquired 
psychiatric disorder found.  The claims file 
must be provided to and reviewed by the 
examiner.  All tests or studies necessary to 
make this determination must be ordered.  The 
examiner should asked to provide an opinion, 
with supporting rationale, as to whether it 
is at least as likely as not (probability of 
50 percent or greater) that: 

a. The veteran's irritable bowel 
syndrome or any other service related 
disability caused or aggravated his 
generalized anxiety disorder.

b. If it is determined that 
aggravation beyond the natural 
progress of anxiety disorder exists, 
the examiner should be asked to 
identify the baseline level of 
severity of the symptoms prior to 
aggravation and the level of severity 
of symptoms due to service connected 
aggravation.  

c. If no such relationship between 
the veteran's psychiatric disorder 
and service related disabilities is 
found, the examiner should opine as 
to whether the veteran's acquired 
psychiatric disorder (generalized 
anxiety disorder) had its onset in 
service or was otherwise related to 
his active service.  

If such a determination cannot be made 
without resort to speculation, the examiner 
must specifically state this.  A complete 
rationale for all opinions must be provided.  
The report must be typed.

3.	The RO must notify the Veteran that it is 
his responsibility to report for all VA 
examinations scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for a scheduled examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.  Copies of all 
documentation notifying the Veteran of any 
scheduled VA examination must be placed in 
the Veteran's claims file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


